Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00857-CV

                           IN THE INTEREST OF B.V., a Child

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00239
                        Honorable Karen H. Pozza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the decree of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED July 17, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice